Case 1:17-cv-01047-ESH Document 68-26 Filed 06/03/19 Page 1 of 4




                       EXHIBIT
                         23
                    Case 1:17-cv-01047-ESH Document 68-26 Filed 06/03/19 Page 2 of 4




                                       PV Video Summary Form
           Journalist Name: Allison Maass

               Date Video Was Obtained: 10/12

               Date of Upload: 10/12

           Target Name/Location/contact info:

               Bob Creamer

               Aaron Black (Minter)




               Karen Marangi, The Raben Group

               Script/Operation: Dem Partners internship

               Summarv/Screenshots

           Today at the office Black, Lux, Windsor and Creamer were all there all day. I got to
               talk to Aaron Black a few times. He is not happy about how the protests are going
               because he doesn't think they are making a very big impact. He kept talking about
               how they need to be doing something different to really hit Trump, but he can't
               think of what. He complained how he is doing the social media for grassroots
               groups for the DNC and not getting paid because they can't find a donor and the
               DNC doesn't think social media is as important. Tomorrow him and I are going to
               a union rally together just us two so I'm going to be hitting him hard during that.

               Around 2 pm Jeff Weaver, Bernie's campaign manager, and another man came in
               and met with Lux and Windsor. I wasn't invited in to the meeting, but I pretended




Confidential                                                                                         PVA00006340
                   Case 1:17-cv-01047-ESH Document 68-26 Filed 06/03/19 Page 3 of 4




           to be working and tried to listen to what they were saying. One time Weaver
           brought up a topic that Lux responded to by saying he couldn't' discuss that with
           them because he was working for the DNC, but I couldn't hear what Weaver had
           said. What was most interesting was that they were talking about after the
           election all of the spots in the government they would have to fill. Lux told
           Weaver that they had some open spots in the foreign policy commission if
           Weaver wanted to give them a couple names of people they had in mind. One of
           the names they mentioned was Steve Lyle. It sounded like they were throwing the
           Bernie people a bone by promising them administration spots if they didn't'
           complain too much.

           During the gun prevention table meeting one consultant from the Raben group
           talked about how she was talking to a pollster who said the enthusiasm for Hillary
           right now is half of what it was for Obama at this time.

           File Name: FN0J0694 20161011224800, FN0J0694 20161012014012,
           FN0J0694 20161012022334, FN0J0694 20161012031844,
           FN0J0694 20161012050206

           Relevant Time stamps:

           FN0J0694 20161011224800

           From 8:13 to 8:57

           FN0J0694 20161012014012

           At 17:03 Jeff Weavers, Bernie's campaign manager comes into the office and asks
           to speak to Mike Lux.

               FN0J0694 20161012022334

               From 3:34 to 3:58

               FN0J0694 20161012031844

               From 1:33 to 2:00 (Woman speaking is Karen Marangi, The Raben Group)




Confidential                                                                                   PVA00006341
                   Case 1:17-cv-01047-ESH Document 68-26 Filed 06/03/19 Page 4 of 4




               FN0J0694 20161012050206

               From 14:18 to 16:17




Confidential                                                                          PVA00006342
